Title: From George Washington to Richard Henry Lee, 9 July 1785
From: Washington, George
To: Lee, Richard Henry



Dear Sir,
Mount Vernon July 9th 1785.

Mr Dohrman who does me the honor of presenting this letter to your Excellency, is represented to me as a Gentleman of great merit; and one who has rendered most benevolent & important Services to the injured Sons of America, at a period when our Affairs did not wear the most favorable aspect.
He has some matters to lay before Congress which he can explain better than I. the justice due to which, & his sufferings, need no advocate; but I take the liberty nevertheless of introducing him to your countenance & civilities. With great respect, esteem & regard I am, Dr Sir Yr Excellys Most Obt & Affecte Hble Servt

Go: Washington

